Citation Nr: 1716465	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee status-post right anterior cruciate ligament repair and meniscus debridement.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1997 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which assigned the Veteran an initial 10 percent disability rating for right knee DJD, effective December 13, 2006.  Jurisdiction of the claim has since been transferred to the RO in Houston, Texas.

Additionally, this claim was the subject of prior Board remands in June 2013 and January 2014.

In the January 2014 remand, the RO was instructed to schedule the Veteran for his requested travel board hearing.  In May 2015, the Veteran was notified that the hearing had been scheduled for June 2015.  However, the Veteran did not appear, and has not requested that a new hearing be scheduled.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2016); see also Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and to include as secondary to service-connected tinea versicolor, was raised by the record in a January 2017 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to an initial disability rating greater than 10 percent for right knee DJD.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  
In reaching this conclusion, the Board is cognizant that the Veteran's claim has been the subject of multiple prior remands.  However, a recent decision by the United States Court of Appeals for Veterans Claims (Court) necessitates such action at this time. 

Specifically, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  Here, the Veteran most recently underwent VA joints examination in June 2016.  However, the accompanying examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, such that a new examination is necessary at this time. 

Further, the Board notes that there may be VA treatment records that have not yet been associated with the claims file.  To that end, the claims file currently contains treatment records dated March 2000 to May 2000, March 2007, and August 2010 to October 2015.  However, the rating period on appeal dates to December 2006, such that certain missing records are relevant to the Veteran's claim.  Accordingly, all reasonable efforts must be made to obtain a complete set of the Veteran's VA treatment records at this time.  See 38 C.F.R. 3.159(c) (2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from June 2000 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected right knee DJD.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving right knee DJD should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right knee DJD could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Thereafter, readjudicate the matter on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





